UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6195


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN BRYANT BROGDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
Chief District Judge.  (1:07-cr-00411-JAB-1; 1:10-cv-00023-JAB-
WWD)


Submitted:   April 13, 2012                 Decided:   June 5, 2012


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Bryant Brogden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Bryant   Brogden       seeks    to    appeal    the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.        The   order     is    not     appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)          (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner       satisfies      this      standard        by     demonstrating         that

reasonable       jurists      would     find     that    the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief        on   procedural       grounds,        the     prisoner      must

demonstrate       both    that   the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Brogden has not made the requisite showing.                          Accordingly,

we deny Brogden’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions    are     adequately        presented    in    the



                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3